ONEIDA LTD.



                         June 29, 2006

 

James E. Joseph
c/o Oneida Ltd.
Kenwood Avenue
Oneida, New York


Dear Jim:

               This letter agreement (this “Agreement”) sets forth our mutual
agreement concerning the terms of your continued employment with Oneida Ltd.
(the “Company”):

               1.           Term. The term of this Agreement (the “Term”) shall
commence as of April 1, 2006, and shall continue until terminated in accordance
with Section 7.

               2.           Position. Effective as of May 31, 2006, you shall
serve as President of the Company and shall have such duties and authority as
shall be determined from time to time by the Chief Executive Officer of the
Company (the “CEO”) or by the Board of Directors of the Company (the “Board”).
You agree to serve the Company faithfully and to the best of your ability. You
shall report to the CEO.

               3.           Signing Bonus. As soon as practicable following the
execution of this Agreement, you will be paid a signing bonus of $45,000.

               4.           Base Salary. During the Term, the Company will pay
you a base salary of $300,000 (your “Base Salary”) in accordance with the
Company's regular payroll practices, as in effect from time to time. Your Base
Salary may be increased by the Board in its sole discretion at any time. For the
balance of fiscal year 2007 and through the date immediately preceding the date
of your annual performance review, your base salary shall be the greater of (i)
$300,000 and (ii) 70% of the base salary paid to the CEO.

               5.           Annual Bonus. During the Term, the Company may pay
you an annual bonus (your “Annual Bonus”). The form of payment and the other
terms and conditions of such Annual Bonus shall be determined by, and in the
sole discretion of, the Board. As of the date of this Agreement you are a
participant in the Management Annual Incentive Plan and you shall continue to
participate in such plan but with an annual bonus opportunity of not less than
50% of Base Salary.

               6.           Long-Term Incentives and Employee Benefits. (a) If,
during the Term, the Company adopts any long-term incentive plan (including any
plan involving any equity-

--------------------------------------------------------------------------------



based awards) (the “LTIP”), you will participate in such plan at a level at
least as favorable as any employee of the Company other than the CEO.

                     (b)           During the Term, you shall be included, to
the extent eligible, in all the employee benefit plans or programs of the
Company as are available to the Chief Financial Officer of the Company and/or
other similarly situated employees of the Company generally, as well as other
benefit plans or programs as may be specified by the Board.

                     (c)           In the event the Company relocates its
corporate headquarters prior to June 30, 2008 and you are unable to maintain
your Oneida area residence, the Company will relocate you and your family to a
temporary residence within commuting distance of the Company’s new Corporate
Headquarters and will reimburse you for all reasonable expenses that you incur
in connection with such relocation in accordance with the terms of the Company’s
relocation policy then in effect, including weekly commutation, so that each of
your children who are attending high school as of the date of this Agreement may
graduate from high school (each a “High School Child”). Within ninety (90) days
following the graduation date of the last High School Child, you agree to
relocate your primary residence within commuting distance of the Company’s new
Corporate Headquarters. In accordance with the Company’s relocation policy then
in effect, the Company will provide you with at least three house hunting trips
for you and your family, relocation consulting, all reasonable expenses
associated with the sale of your Oneida area residence, including any real
estate commission, and closing costs, and any reasonable fees that you incur
with respect to a new mortgage for such primary residence. All relocation
expenses that the Company reimburses under its relocation policy will be made to
you on a “tax grossed up” basis. In addition, upon your request, the Company
will purchase your Oneida area residence (net of any expenses that the Company
reimburses you pursuant to the Company’s relocation policy then in effect) at a
purchase price to be determined based on an average of the appraisals provided
by three real estate appraisal companies to be mutually agreed upon by you and
the Company.

               7.           Termination of Employment. The Company shall have
the right to terminate your employment at any time and for any reason. You shall
have the right to terminate your employment with the Company at any time and for
any reason. Subject to your execution of a general release of claims against the
Company in a form substantially as attached hereto, if the Company terminates
your employment for any reason other than Cause (as defined below), or if you
resign from your employment for Good Reason (as defined below), in accordance
with the Company’s Severance Program, the Company shall continue to pay you Base
Salary through the later of April 1, 2008 or the first anniversary of the date
of your termination of employment, at such intervals as the same would have been
paid had you remained employed by the Company. Such periodic payments shall not
be construed as being continued employment with the Company. In the event the
Company terminates your employment for Cause or you resign your employment for
any reason other than Good Reason, you shall be entitled to receive any earned
and unpaid Base Salary and any accrued but unpaid vacation through the date of
such termination or resignation. Unless required by applicable law, you shall
have no further rights to any other compensation (including any unearned Annual
Bonus) or any other benefits. In addition, you also may be entitled to a Bonus
payable for a then completed fiscal year to the extent determined by the Board
in its sole discretion in accordance with the terms of the particular Bonus Plan
in which you are participating. For purposes of this Agreement, “Cause”

2


--------------------------------------------------------------------------------



shall mean (a) your willfully engaging in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the financial condition or
business reputation of the Company, (b) your conviction of, or plea of nolo
contendre to, a felony, or any willful perpetration of a common law fraud; or
(c) your willful and continued failure or refusal to substantially perform your
duties with the Company, or such conduct which, in the opinion of the Board has
brought or will bring harm to the Company’s reputation and/or current or future
business. For purposes of this Agreement, “Good Reason” shall mean (i) a
substantial diminution in your title, position, responsibilities or Base Salary
below the level of the same as of June 1, 2006, (or below 70% of the base salary
of the CEO as, and to the extent, set forth in Section 4 above), without your
consent and (ii) in the event that the Company adopts a LTIP, and (A) you are
not eligible to participate in the LTIP or (B) you are granted awards under the
LTIP and the value of the awards granted to you during any 12-month period (as
determined by the Board in good faith) are not greater than the value of the
awards granted to any other employee of the Company during such 12-month period,
other than the CEO.

               8.            Restrictive Covenants.

               (a)           Noncompetition. In consideration of the severance
payment to which you may be entitled pursuant to the Agreement as set forth
above and the signing bonus, salary, bonuses and benefits to which you are
entitled during the Term, you agree that during your employment with the Company
and through the first anniversary of the date of your termination of employment
with the Company for any reason (the “Restricted Period”) you shall not,
directly or indirectly, engage, whether as a proprietor, partner, principal,
joint venture participant, employer, agent, employee, consultant, officer,
director or investor, alone or in association with any other person, firm,
corporation or other entity (other than an owner of less than one percent of the
capital stock of a publicly traded entity), in any business or activity that
competes with the business conducted by the Company in the geographical area in
which it is engaged or will engage in such business during such period.
Notwithstanding anything herein to the contrary, following a resignation by you
without Good Reason, the “Restricted Period” for purposes of this Section 8
shall extend only so long as the Company elects, in its sole discretion, to
continue to pay you Base Salary following such resignation (but in no event
longer than until the first anniversary of such resignation), without regard to
whether you accept such payment.

               (b)           Nonsolicitation.

          

                    (i)           You agree that during your employment with the
Company and through the second anniversary of your termination of employment
with the Company for any reason you shall not in any way, directly or
indirectly, whether as a proprietor, partner, principal, joint venture
participant, employer, agent, employee, consultant, officer, director or
investor, alone or in association with any other person, firm, corporation or
other entity, call upon, solicit, advise or otherwise do, or attempt to do,
business with any person or entity who is, or was during your employment, a
client or customer of the Company, or take away or interfere or attempt to take
away or to interfere with any customer, trade, business, patronage or affair of
the Company.

                   (ii)           You agree that during your employment with the
Company and through the second anniversary of the date of your termination of
employment with the

3

--------------------------------------------------------------------------------



 

           Company for any reason you shall not in any way, directly or
indirectly, whether as a proprietor, partner, principal, joint venture
participant, employer, agent, employee, consultant, officer, director or
investor, alone or in association with any other person, firm, corporation or
other entity, solicit, induce to leave, hire (or attempt to hire) or otherwise
interfere (or attempt to interfere) with any person or entity who is at such
time, or was during your employment, an employee, officer, consultant,
representative or agent of the Company.

               (c)           Confidentiality. You agree that at no time during
the Term or thereafter will you, except in performance of your obligations to
the Company, directly or indirectly, reveal to any person, entity or other
organization or use for your own benefit any information deemed to be
confidential or proprietary by the Company relating to the assets, liabilities,
employees, goodwill, business or affairs of the Company, including, without
limitation, any information concerning past, present or prospective customers,
suppliers, manufacturing processes or marketing data, or any other confidential
or proprietary information (“Confidential or Proprietary Information”). You
further agree that you will not, without the prior written consent of the
Company, remove or take from the Company's premises (or if previously removed or
taken, at the Company’s request, to promptly return) any written Confidential or
Proprietary Information or any copies or extracts thereof. Upon the request and
at the expense of the Company, you shall promptly make all disclosures, execute
all instruments and papers and perform all acts reasonably necessary to vest and
confirm in the Company, fully and completely, any and all rights in Confidential
or Proprietary Information. This restriction shall not apply to: (i) information
approved for release by written authorization of the Company or (ii) information
that may be required by law or an order of any court or government agency to be
disclosed. In the event you believe you are, or have reason to believe you will
be, required by any applicable law, discovery request and or legal process to
such information, you shall provide the Company’s General Counsel with written
notice no less than five business days prior to any such disclosure.

               (d)           Return of Company Property. Upon the termination of
your employment for any reason, you will immediately return all property and
material in your possession that belongs or relates to the Company, including
all originals and copies of files, writings, reports, memoranda, diaries,
notebooks, notes of meetings or presentations, data, computer software and
hardware, diskettes, cellular phones, drawings, charts, photographs, slides,
patents, or another form of record which contains information belonging to or
created or produced by, for or at the direction of the Company, or any employee
or agent thereof.

               (e)           Rights and Remedies Upon Breach. The parties
acknowledge and agree that any breach of the covenants in this Section 8 will
cause immediate and irreparable injury, direct or indirect, to the Company and
that money damages will not provide adequate remedy. You therefore agree that if
you violate any of the restrictive covenants hereunder, the Company shall be
entitled, among and in addition to any other rights or remedies available under
this Agreement or at law or in equity, to temporary and permanent injunctive
relief, without bond or other security, to prevent you from committing or
continuing a breach of such covenants. If you breach any of your obligations
under this Section 8, the Company may, upon written notice to you, terminate its
obligations to make any further payments to you as described in Section 7.

4


--------------------------------------------------------------------------------



               9.           Validity. The invalidity or unenforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect. Any provision of this Agreement held to be invalid or
unenforceable shall be reformed to the extent necessary to make it valid and
enforceable.

               10.         Successors. This Agreement shall inure to the benefit
of and be binding upon and enforceable by the Company and its successors,
permitted assigns, heirs, legal representatives, executors, and administrators.

               11.         Governing Law. This Employment Agreement shall be
subject to the laws of the State of New York applicable to contracts executed in
and to be performed therein.

               12.         Counterparts. All executed copies of this Agreement
shall have the same force and effect and shall be as legally binding and
enforceable as the original. This Agreement may be executed in counterparts,
each of which shall constitute a single instrument.

               13.         Entire Agreement. All prior negotiations and
agreements between the parties hereto with respect to the matters contained
herein are superseded by this Agreement, and there are no representations,
warranties, understandings or agreements other than those expressly set forth
herein.

               14.         Withholding. The payment of any amount pursuant to
this Agreement shall be subject to applicable withholding and payroll taxes, and
such other deductions as may be required by law or under the Company’s employee
benefit plans.

5


--------------------------------------------------------------------------------



               15.         Representation. You represent and warrant that: a) as
of the effective date hereof and the date of execution hereof, you are not in
violation of the non-competition and confidentiality provisions of this
Agreement; b) that as of the date of this Agreement and your execution thereof,
you are free to and capable of performing the duties and responsibilities of
your office and employment in accordance with the terms hereof; and c) that you
have consulted with counsel of your choosing with respect to the terms of this
Agreement, your duties responsibilities and restrictions in accordance with its
terms and the significance and terms of the General Release attached hereto
which you are obligated to execute as a condition of receiving severance in
accordance with the terms of Section 7 above.

 

 

  Sincerely,            /s/ CHRISTOPHER H. SMITH            Chairman of the
Board of Directors 


ACCEPTED AND AGREED:


/s/ JAMES E. JOSEPH

Date: June 29, 2006


6

--------------------------------------------------------------------------------